PER CURIAM.
The appellant has appealed from a decision of a District Court affirming an Order of the trial judge denying post-conviction relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix. We have examined the appeal papers, including the Order of the trial judge and the affirming decision of the District Court. It is apparent on the face of the record that this Court is without jurisdiction to hear the appeal and it is, therefore, dismissed sua sponte.
Additionally, the appellant has filed in this Court, a document entitled “Amend Motion to Vacate”. This document is treated as a petition for a Writ of Habeas Corpus and upon finding that it reveals no basis for relief by way of Habeas Corpus in this Court, the Writ is denied.
It is so ordered.
THORNAL, C. J., and ROBERTS, DREW, O’CONNELL and CALDWELL, JJ., concur.